DETAILED ACTION
In response to the Amendments in the Notice of Allowance dated February 10, 2021, claims 2-12 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stanislav Torgovitsky on March 15, 2021.

The application has been amended as follows: 
Claims 7, 9, and 12 are further amended as follow:
7. (Currently Amended) A cap comprising: 
an inner housing comprising 
a first top wall, 
an essentially cylindrical first sidewall, and 

an outer housing comprising an essentially cylindrical second side wall configured to essentially surround said first sidewall; 
wherein said first sidewall is connected to said second sidewall forming an open space that extends between said inner housing and said outer housing allowing air to pass between said outer housing and said inner housing via said open space; 
an outer locking housing comprising 
a third top wall configured above said first top wall and comprising at least one opening extending through said third top wall allowing said air passing through said open space extending between said inner housing and said outer housing to pass through said outer locking housing, and 
an essentially cylindrical third sidewall configured to essentially surround said second sidewall; 
wherein said outer locking housing interfaces with said outer housing whereby a rotational movement of said outer locking housing is transferred to a rotational movement of said inner housing and said outer housing in the same rotational direction when said first top wall and said third top wall are urged 
9. (Currently Amended) The cap of claim 8, wherein 
said at least one first protrusion comprises a first vertical surface essentially perpendicular to said outer surface of said first top wall and a first slope surface at an acute angle to said outer surface of said first top wall, and 
said at least one second protrusion comprises a second vertical surface essentially perpendicular to said inner surface of said third top wall and a second slope surface at an acute angle to said inner surface of said third top wall.
12. (Currently Amended) The cap of claim 10 further comprising: 
a first latching protrusion on said outer surface of said first top wall of said inner housing; and
a second latching protrusion on said inner surface of said third top wall of said outer locking housing, wherein 
said first latching protrusion and said second latching protrusion are configured to latch to secure said outer locking housing with respect to said inner housing and said outer housing.

Allowable Subject Matter
Claims 2-12, as amended the Examiner’s Amendment above, are still allowed over the prior art as explained in the Notice of Allowability dated February 10, 2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/JENNA ZHANG/Primary Examiner, Art Unit 3783